          Case 3:19-cv-00170-VC Document 1 Filed 01/10/19 Page 1 of 9
      

        CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
        Dennis Price, Esq., SBN 279082
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490
          San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
          San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
 
          Attorneys for Plaintiff
 
 
 

                            UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

       Scott Johnson,                             Case No.
               Plaintiff,
                                                     Complaint For Damages And
         v.                                       Injunctive Relief For Violations
                                                     Of: American’s With Disabilities
       Equitable Investments, a                   Act; Unruh Civil Rights Act
          California General Partnership;
       Tai Wah, Inc., a California
          Corporation; and Does 1-10,

                  Defendants.


              Plaintiff Scott Johnson complains of Equitable Investments, a California

      General Partnership; Tai Wah, Inc., a California Corporation; and Does 1-10

      (“Defendants”), and alleges as follows:


          PARTIES:

          1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

      level C-5 quadriplegic. He cannot walk and also has significant manual

      dexterity impairments. He uses a wheelchair for mobility and has a specially

      equipped van.

                                                
                                                 
      Complaint
      
          Case 3:19-cv-00170-VC Document 1 Filed 01/10/19 Page 2 of 9
      

        2. Defendant Equitable Investments owned the real property located at or
    about 491 Veterans Blvd., Redwood City, California, in June 2018.
        3. Defendant Equitable Investments owned the real property located at or
    about 491 Veterans Blvd., Redwood City, California, in July 2018.
        4. Defendant Equitable Investments owned the real property located at or
    about 491 Veterans Blvd., Redwood City, California, in October 2018.
        5. Defendant Equitable Investments owns the real property located at or
    about 491 Veterans Blvd., Redwood City, California, currently.
        6. Defendant Tai Wah, Inc. owned IHOP located at or about 491 Veterans
   Blvd., Redwood City, California, in June 2018.
       7. Defendant Tai Wah, Inc. owned IHOP located at or about 491 Veterans
   Blvd., Redwood City, California, in July 2018.
       8. Defendant Tai Wah, Inc. owned IHOP located at or about 491 Veterans
   Blvd., Redwood City, California, in October 2018.
       9. Defendant Tai Wah, Inc. owns IHOP (“Restaurant”) located at or about
   491 Veterans Blvd., Redwood City, California, currently.
       10.Plaintiff does not know the true names of Defendants, their business
   capacities, their ownership connection to the property and business, or their
   relative responsibilities in causing the access violations herein complained of,
   and alleges a joint venture and common enterprise by all such Defendants.
   Plaintiff is informed and believes that each of the Defendants herein,
   including Does 1 through 10, inclusive, is responsible in some capacity for the
   events herein alleged, or is a necessary party for obtaining appropriate relief.
   Plaintiff will seek leave to amend when the true names, capacities,
   connections, and responsibilities of the Defendants and Does 1 through 10,
   inclusive, are ascertained.




                                             
                                              
      Complaint
      
          Case 3:19-cv-00170-VC Document 1 Filed 01/10/19 Page 3 of 9
      

        JURISDICTION & VENUE:
        11.The Court has subject matter jurisdiction over the action pursuant to 28
    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
        12.Pursuant to supplemental jurisdiction, an attendant and related cause
    of action, arising from the same nucleus of operative facts and arising out of
    the same transactions, is also brought under California’s Unruh Civil Rights
    Act, which act expressly incorporates the Americans with Disabilities Act.
        13.Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
   founded on the fact that the real property which is the subject of this action is
   located in this district and that Plaintiff's cause of action arose in this district.

       FACTUAL ALLEGATIONS:
       14.Plaintiff went to the Restaurant in June 2018, July 2018 and October
   2018 with the intention to avail himself of its goods or services, motivated in
   part to determine if the defendants comply with the disability access laws.
       15.The Restaurant is a facility open to the public, a place of public
   accommodation, and a business establishment.
       16.Parking spaces are one of the facilities, privileges, and advantages
   offered by Defendants to patrons of the Restaurant.
       17.Unfortunately, even though there was parking space marked and
   reserved for persons with disabilities in the parking lot serving the Restaurant
   during Plaintiff’s visits, the parking stall and access aisle were not level with
   each other because there was a built up curb ramp running into the access aisle.
       18.This curb ramp caused slopes greater than 2.1%.
       19.Currently, the parking stall and access aisle are not level with each other.
       20.Additionally, there was an insufficient number of parking spaces
   marked and reserved for persons with disabilities. There were approximately


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00170-VC Document 1 Filed 01/10/19 Page 4 of 9
      

    54 parking spaces in the parking lot of the Restaurant but only one space was
    reserved for persons with disabilities. There should have been three parking
    spaces marked and reserved for persons with disabilities during plaintiff’s
    visits.
        21.Entrance into the Restaurant is another one of the facilities, privileges,
    and advantages offered by Defendants to patrons of the Restaurant.
        22.The entrance door hardware at the Restaurant had a pull bar style
    handle that required tight grasping to operate during plaintiff’s visits.
        23.Currently, the entrance door hardware at the Restaurant has a pull bar
   style handle that requires tight grasping to operate.
       24.Defendants have failed to maintain in operable working condition those
   features of facilities and equipment that are required to be readily accessible to
   and usable by persons with disabilities at the Subject Properties.
       25.Plaintiff personally encountered these barriers.
       26.This inaccessible facility denied the plaintiff full and equal access and
   caused him difficulty.
       27.The defendants have failed to maintain in working and useable
   conditions those features required to provide ready access to persons with
   disabilities.
       28.The barriers identified above are easily removed without much
   difficulty or expense. They are the types of barriers identified by the
   Department of Justice as presumably readily achievable to remove and, in fact,
   these barriers are readily achievable to remove. Moreover, there are numerous
   alternative accommodations that could be made to provide a greater level of
   access if complete removal were not achievable.
       29.For example, there are numerous paint/stripe companies that will come
   and stripe level parking stalls and access aisles and install proper signage on
   rapid notice, with very modest expense, sometimes as low as $300 in full


                                               
                                                
      Complaint
      
          Case 3:19-cv-00170-VC Document 1 Filed 01/10/19 Page 5 of 9
      

    compliance with federal and state access standards.
        30.The barriers in this complaint are easily fixable. For example, replacing
    door hardware with accessible hardware is a simple and inexpensive task that
    can be completed without the need to hire a professional.
        31.Plaintiff will return to the Restaurant to avail himself of its goods or
    services and to determine compliance with the disability access laws. He is
    currently deterred from doing so because of his knowledge of the existing
    barriers. If the barriers are not removed, the plaintiff will face unlawful and
    discriminatory barriers again.
       32.Given the obvious and blatant nature of the barriers and violations
   alleged herein, the plaintiff alleges, on information and belief, that there are
   other violations and barriers on the site that relate to his disability. Plaintiff will
   amend the complaint, to provide proper notice regarding the scope of this
   lawsuit, once he conducts a site inspection. However, please be on notice that
   the plaintiff seeks to have all barriers related to his disability remedied. See
   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
   encounters one barrier at a site, he can sue to have all barriers that relate to his
   disability removed regardless of whether he personally encountered them).

   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
   Defendants.) (42U.S.C. section 12101, et seq.)
       33.Plaintiff re-pleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint.
       34.Under the ADA, it is an act of discrimination to fail to ensure that the
   privileges, advantages, accommodations, facilities, goods and services of any
   place of public accommodation is offered on a full and equal basis by anyone


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00170-VC Document 1 Filed 01/10/19 Page 6 of 9
      

    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
    § 12182(a). Discrimination is defined, inter alia, as follows:
              a. A failure to make reasonable modifications in policies, practices,
                  or procedures, when such modifications are necessary to afford
                  goods,     services,   facilities,   privileges,   advantages,    or
                  accommodations to individuals with disabilities, unless the
                  accommodation would work a fundamental alteration of those
                  services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
              b. A failure to remove architectural barriers where such removal is
                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
                 defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
                 Appendix “D.”
             c. A failure to make alterations in such a manner that, to the
                 maximum extent feasible, the altered portions of the facility are
                 readily accessible to and usable by individuals with disabilities,
                 including individuals who use wheelchairs or to ensure that, to the
                 maximum extent feasible, the path of travel to the altered area and
                 the bathrooms, telephones, and drinking fountains serving the
                 altered area, are readily accessible to and usable by individuals
                 with disabilities. 42 U.S.C. § 12183(a)(2).
       35.Under the 2010 Standards, access aisles shall be at the same level as the
   parking spaces they serve. Changes in level are not permitted. 2010 Standards
   502.4. “Access aisle are required to be nearly level in all directions to provide
   a surface for wheelchair transfer to and from vehicles.” 2010 Standards §
   502.4 Advisory. Specifically, built up curb ramps are not permitted to project
   into access aisles and parking spaces. Id. No more than a 1:48 slope is
   permitted. 2010 Standards § 502.4.
       36.Here, the failure to provide level parking is a violation of the law.


                                                
                                                 
      Complaint
      
          Case 3:19-cv-00170-VC Document 1 Filed 01/10/19 Page 7 of 9
      

        37.Any business that provides parking spaces must provide a sufficient
    number of handicap parking spaces. 2010 Standards § 208. Under the 2010
    Standards, a parking lot with 54 spaces must have 3 accessible spaces. 2010
    Standards § 208.2 and 1 of them must be van accessible. Id. at 208.2.4.
        38.Here, there was only one parking space reserved for persons with
    disabilities.
        39.Door hardware must have handles and other operating devices that
    have a shape that is easy to use with one hand and does not require tight
    grasping, tight pinching, or twisting of the wrist to operate. 2010 Standards §
   404.2.7; 309.4.
       40.Here, the failure to provide accessible door hardware is a violation of the
   law.
       41.The Safe Harbor provisions of the 2010 Standards are not applicable
   here because the conditions challenged in this lawsuit do not comply with the
   1991 Standards.
       42.A public accommodation must maintain in operable working condition
   those features of its facilities and equipment that are required to be readily
   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
       43.Here, the failure to ensure that the accessible facilities were available
   and ready to be used by the plaintiff is a violation of the law.

   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   Code § 51-53.)
       44.Plaintiff repleads and incorporates by reference, as if fully set forth
   again herein, the allegations contained in all prior paragraphs of this
   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   that persons with disabilities are entitled to full and equal accommodations,


                                               
                                                
      Complaint
      
          Case 3:19-cv-00170-VC Document 1 Filed 01/10/19 Page 8 of 9
      

    advantages, facilities, privileges, or services in all business establishment of
    every kind whatsoever within the jurisdiction of the State of California. Cal.
    Civ. Code §51(b).
        45.The Unruh Act provides that a violation of the ADA is a violation of the
    Unruh Act. Cal. Civ. Code, § 51(f).
        46.Defendants’ acts and omissions, as herein alleged, have violated the
    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
    rights to full and equal use of the accommodations, advantages, facilities,
    privileges, or services offered.
       47.Because the violation of the Unruh Civil Rights Act resulted in difficulty,
   discomfort or embarrassment for the plaintiff, the defendants are also each
   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
   (c).)
       48.Although the plaintiff was markedly frustrated by facing discriminatory
   barriers, even manifesting itself with minor and fleeting physical symptoms,
   the plaintiff does not value this very modest physical personal injury greater
   than the amount of the statutory damages.

             PRAYER:
             Wherefore, Plaintiff prays that this Court award damages and provide
   relief as follows:
           1.For injunctive relief, compelling Defendants to comply with the
   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
   plaintiff is not invoking section 55 of the California Civil Code and is not
   seeking injunctive relief under the Disabled Persons Act at all.
           2.Damages under the Unruh Civil Rights Act, which provides for actual
   damages and a statutory minimum of $4,000 for each offense.



                                               
                                                
      Complaint
      
          Case 3:19-cv-00170-VC Document 1 Filed 01/10/19 Page 9 of 9
      

        3.Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 
    Dated: January 9, 2019           CENTER FOR DISABILITY ACCESS
 
 
                                     By:
                                       ____________________________________
 
                                             Chris Carson, Esq.
                                           Attorney for plaintiff





















                                             
                                              
      Complaint
      
